Citation Nr: 0534414	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  98-05 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for spondylolysis.

Entitlement to service connection for degenerative joint 
disease of the back.

Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Keith D. Synder, Attorney at 
Law.


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1954.  He served in Korea as a light weapons 
infantryman and he received the combat infantryman badge.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied reopening of a claim for 
service connection for a back disability.  In August 2002, 
the Board granted reopening of the veteran's claim for 
service connection for a back disability.  In August 2003, 
the Board remanded the case.  Thereafter, in a November 2004 
decision, the Board granted service connection for scoliosis 
and chronic lumbar strain and denied service connection for 
spondylolysis, degenerative joint disease of the back, and 
degenerative disc disease.  The veteran appealed the denial 
of service connection for spondylolysis, degenerative joint 
disease, and degenerative disc disease to the United States 
Court of Appeals for Veterans Claims (Court).

Pursuant to an April 27, 2005, Order of the Court, the 
portion of the November 2004 Board decision denying service 
connection for spondylolysis, degenerative joint disease, and 
degenerative disc disease was vacated and the case was 
remanded to the Board for action consistent with the joint 
motion of the parties.  


REMAND

Pursuant to the directive in the April 2005 Joint Motion for 
Partial Remand, the veteran is entitled to a new VA 
examination in order to determine whether his spondylolysis, 
degenerative joint disease, and degenerative disc disease are 
proximately the result of his service-connected scoliosis 
and/or chronic lumbar strain.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO of the AMC should arrange for 
the veteran to be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the 
etiology of the veteran's spondylolysis, 
degenerative joint disease of the back, 
and degenerative disc disease.  Any 
indicated studies should be performed.  

The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide opinions with respect to:  

a)	whether it is at least as likely as 
not that the veteran's spondylolysis 
was caused or chronically worsened by 
the veteran's service-connected 
scoliosis and/or chronic lumbar 
strain;
b)	whether it is at least as likely as 
not that the veteran's degenerative 
joint disease of the back was caused 
or chronically worsened by the 
veteran's service-connected scoliosis 
and/or chronic lumbar strain;
c)	whether it is at least as likely as 
not that the veteran's degenerative 
disc disease was caused or chronically 
worsened by the veteran's service-
connected scoliosis and/or chronic 
lumbar strain.

The rationale for all opinions must also 
be provided.   

2.  The RO or the AMC should undertake 
any other indicated development.

3.  Then, the RO or the AMC should 
adjudicate the veteran's service 
connection claims based on a de novo 
review of all pertinent evidence and 
without regard to any prior adjudications 
of the claims.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

